In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0838V
                                       Filed: July 26, 2019
                                         UNPUBLISHED


    ANGELA OVERALL,

                          Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Tetanus Diphtheria acellular
    HUMAN SERVICES,                                          Pertussis (Tdap) Vaccine; Brachial
                                                             Neuritis
                         Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Ida Nassar, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 13, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered brachial neuritis causally related to an
adverse reaction from the tetanus, diphtheria, acellular pertussis (“tdap”) vaccination
she received in her left arm on February 19, 2016. Petition at 1, ¶¶ 1, 9-10. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

      On April 29, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her brachial neuritis. On July 26, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $77,189.02,
representing an award of $75,000.00 for petitioner’s actual and project pain and



1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
suffering3 and an award of $2,189.02 for petitioner’s actual unreimbursable expenses.
Proffer at 1-2. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $77,189.02, representing an award of
$75,000.00 for petitioner’s actual and project pain and suffering and an award of
$2,189.02 for petitioner’s actual unreimbursable expenses in the form of a check
payable to petitioner, Angela Overall. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 The Proffer indicates the amount awarded for petitioner’s projected pain and suffering has been reduced
to its net present value. Proffer at 1; see § 15(f)(4)(A) (requiring a reduction to net present value for
future compensation being currently paid).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                     )
 ANGELA OVERALL,                                     )
                                                     )
                  Petitioner,                        )
                                                     )    No. 18-838V
 v.                                                  )    Chief Special Master Dorsey
                                                     )    ECF
 SECRETARY OF HEALTH AND HUMAN                       )
 SERVICES,                                           )
                                                     )
                  Respondent.                        )
                                                     )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On June 13, 2018, Angela Overall (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered brachial neuritis as a result of a tetanus-diphtheria-acellular

pertussis (“Tdap”) vaccine administered to her on February 19, 2016. Petition at 1-2. On April

29, 2019, the Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report

indicating that this case is appropriate for compensation under the terms of the Act, and the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation the

same day. ECF No. 26; ECF No. 27.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Angela Overall should be awarded $75,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents Angela Overall’s expenditure of past

unreimbursable expenses related to her vaccine-related injury. Respondent proffers that

petitioner should be awarded past unreimbursable expenses in the amount of $2,189.02, as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Angela Overall should be made

through a lump sum payment as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following 1: a lump sum payment of $77,189.02,

representing compensation for pain and suffering ($75,000.00), and past unreimbursable

expenses ($2,189.02), in the form of a check payable to petitioner, Angela Overall.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Angela Overall:                              $77,189.02


                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                       HEATHER L. PEARLMAN
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/ Ida Nassar
                       IDA NASSAR
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 616-4186

DATED: July 26, 2019




                          3